Case: 1:17-cv-02556-DCN Doc #: 46 Filed: 07/08/20 1 of 2. PagelD#: 175

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
NICOLE ARNOLD, ) CASE NO. 1:17-CV-2556
)
Plaintiff, ) JUDGE DONALD C. NUGENT
v. )
)
PREFERRED INSULATION, INC., et ai. ) MEMORANDUM OPINION
) AND ORDER
Defendants. )

This case is before the Court on Plaintiff, Nicole Arnold’s (“Plaintiff’s” or “Ms. Arnold’s”)
Motion to Enforce Settlement Agreement and for Award of Attorney’s Fees. (ECF #45). Plaintiff
asks this Court to (1) order Defendants Preferred Insulation, Inc. and Mike Behun (collectively,
“Defendants”) to make the remaining second installment payment pursuant to the parties’ Court
approved settlement agreement (the “Agreement”) and (2) award Plaintiff attorney’s fees as this
Court deems appropriate. Defendants have not opposed this request.

On July 24, 2019, this Court approved the parties’ Agreement under the Fair Labor
Standards Act. (ECF #44). Pursuant to the Agreement, Defendants were to pay the settlement
amount in two installments. Defendants timely paid the first installment but failed to make full
payment of the second installment due on January 20, 2020. Despite Plaintiff's attempts to obtain
payment, Defendants have not complied with the Agreement to date.

The Sixth Circuit recognizes that “summary enforcement of a settlement agreement for
which there is no dispute as to the terms of the agreement is the only appropriate judicial response,
absent proof of fraud or dress.” RE/MAX Int'l, Inc. v. Realty One, Inc., 271 F.3d 633, 650 (6™ Cir.
2001); Dillow v. Ashland, No. 97-6108, U.S. App. Lexis 20354 at **1-2 (6 Cir. Aug. 24, 1999)

(holding the district court did not abuse its discretion in enforcing a settlement agreement where
Case: 1:17-cv-02556-DCN Doc #: 46 Filed: 07/08/20 2 of 2. PagelD #: 176

the plaintiff agreed on the record to the same terms enforced by the district court.). Here,
Defendants agreed to make two installment payments and there is no dispute as to the terms of the
Agreement. Accordingly, summary enforcement of the Agreement is appropriate.

For the reasons set forth above, Plaintiff's Motion to Enforce Settlement and for Award of
Attorney’s Fees (ECF #45) is GRANTED. Defendants are ordered to comply with the Agreement
and make the remaining payment. Plaintiff shall file with this Court a Proposed Order detailing

her request for attorney’s fees.

IT IS SO ORDERED.

 

iV!

NY 1] WAS L ~ TV\ 3
DONALD C.NUGENT /
Senior United States District Judge

 

 
